Title: From John Adams to the Duc de La Vauguyon, 25 November 1781
From: Adams, John
To: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de



Amsterdam November 25. 1781
Sir

I have the honour to inclose to your Excellency, a Copy of the fresh Instructions of Congress of the Sixteenth of August last which I received by the Post the 23d instant. I have also received a further Commission, from Congress, with full Powers, to confer treat, agree and conclude with the Person or Persons vested with equal Powers, by his most Christian Majesty, and their high mightinesses the States General of the United Provinces of the Netherlands, of and concerning a Treaty of alliance, between his most Christian Majesty, the United Provinces of the Netherlands, and the United States of america.
This Measure was apparently concerted between the Congress and the French Minister residing near them, and Seems to be very happily adapted to the present Times, and Circumstances.
I beg Leave to assure your Excellency, that I shall be at all times ready to attend you, at the Hague or elswhere, to confer with you in the most entire Confidence, respecting this negotiation, and Shall take no material Step in it, without your approbation and Advice.
There are three Ways of proposing this Business to their High Mightinesses. 1. Your Excellency may alone propose it, in the Name of his most Christian Majesty. 2. It may be proposed jointly by the Minister of his Majesty and the Minister of the United States, or it mya be proposed, by the Minister of the United States alone and as a Consequence of his former Proposal of a Treaty of Commerce. I beg leave to submit these three Measures to your Excellencys Consideration and shall very chearfully comply with any, which you may most approve.

I have the Honour to be, with great Respect Sir, your most &c

